Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
Claim Objections
Claim 41 is objected to because of the following informalities: The word “heel” is misspelled as “heal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 31, 34, 35, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter “Brown”) in view of Closser (US 5582418 A). Regarding Claim 31, Brown teaches the first and second elements of the claim, hereinafter (31a) and (31b) respectively, but does not teach the third element, hereinafter (31c). Closser teaches (31c). Brown teaches
(31a), a skate comprising: a shoe/boot part; a skate iron/blade part; and an intermediate section between the shoe/boot part and the skate iron/blade part, the intermediate section including a forward mounting element and a rear mounting element (Brown Figure 1, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Brown
	(31b), the forward mounting element includes a compressible/resilient element configured to be compressed in a vertical direction when a force acts on the skate, the force having a vertical component to be assimilated by the compressible/resilient element and to be released when the force on the skate diminishes for assisting skating movements performed by a user of the skate (Figure 1, above; Figures 5, 3, and 4, below; Paragraph 0003: “A skate boot appliance attaches to the bottom of a skate boot and interfaces between a skate blade and the boot bottom for selectively absorbing impact forces above a load threshold that may result in injury to the skater.”; Paragraph 0020: “The skate footwear appliance 100 includes a base 110 adapted for attachment to the bottom 102 of a skate boot 104, and a receptacle in the base 110 adapted to receive a plunger, discussed further below. The plunger is responsive to external 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Brown

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Brown

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Brown
As indicated above, Brown teaches (31a) and (31b) but does not teach (31c). Closser teaches that
(31c), the rear mounting element includes a horizontally working hinge (Closser Fig. 4, below). Note that the rear mounting element, which is necessarily present (as it serves as the 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Closser
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Brown to provide a horizontally working hinge on the rear mounting element as taught by Closser. A person having ordinary skill in the art would recognize that a horizontally working hinge would allow relative rotation/pivoting between the front and rear mounting elements which would enable the compressible/resilient element in the front of the skate to provide cushioning, mitigate vibration, and store potential energy. It should be noted that peg-slot/channel/groove hinge arrangements of this type are well-known in the art (see von Detton (US 20080012248 A1) and Azzolin et al. (US 20160001162 A1)) and that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.). Note further that while Closser doesn’t explicitly show the mounting element, an element that would serve as 
Regarding Claim 34, Brown teaches that the intermediate part is configured to be disassembled from the shoe/boot part (Brown Figs. 1 and 3, above; Brown Paragraph 0020: “The skate footwear appliance 100 includes a base 110 adapted for attachment to the bottom 102 of a skate boot 104…”; Paragraph 0024: “…the receptacle base 110 has a boot interface on an opposed side for attachment to the skate boot 104.”).
Regarding Claim 35, Brown teaches that the compressible/resilient element is configured to be compressed at loads within a range from 30 kg to 110 kg (Paragraph 0005: “The appliance is adjustable for allowing for the skater to determine an ideal preload, or tension, based on the individual's weight and the difficulty of the routine.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the compressible/resilient element to compress at loads in predetermined amounts as taught by Brown. Note that while Brown does not explicitly indicate a specific range of skater weights/masses, his use of the term “individual’s weight” would, in most cases, lie within the range specified by the inventor. (Note that something "obvious to try" i.e., choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
Regarding Claim 40, Brown teaches that the skate is selected from the group consisting of an ice hockey skate, a bandy skate, and a figure skating skate (Brown Paragraph 0005: “The skate boot appliance attaches to the bottom of a skate boot to absorb loads associated with a 
Regarding Claim 41, Brown teaches a skate but does not teach a hinge with a groove and peg. Closser teaches that the horizontally working hinge includes: a column having a top end coupled to a heal of the shoe/boot part, and a bottom end coupled to the rear mounting element, the column defining at least one groove therein; and at least one peg fixed to the rear mounting element and configured to slide within the at least one groove as the rear mounting element moves vertically relative to the heel of the shoe/boot part (Closser Fig. 4, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Brown to provide a groove and a peg on a mounting element as taught by Closser. While Closser doesn’t explicitly show a mounting element, an element that would serve as the attachment point for the peg would be required in order to effect relative movement between the groove and the peg i.e., the column and the mounting element. Note that peg-slot/channel/groove hinge arrangements of this type are well-known in the art (see von Detton (US 20080012248 A1), Button (US 1111246 A), and Azzolin et al. (US 20160001162 A1)). Note further that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Closser (US 5582418 A) and further in view of Burns et al. (US 5823543 A I) (hereafter “Burns”). Regarding Claim 32, Brown teaches a skate with forward and rear mounting elements but does not teach telescoping parts. Burns teaches that at least one of the forward or rear mounting elements comprises telescoping parts (Burns Figure 4, Reference Characters 192 and 194, below).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Burns
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Closser to provide telescoping parts as taught by Burns. Doing so would “provide a stiffness beneath the forward portion for a strong, efficient push-off and shock absorption through the facilities of shock absorber” as recognized by Burns (Paragraph 14).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Closser (US 5582418 A) and further in view of Azuma (JP H09225085 A). Regarding Claim 33, the combination of Brown and Closser teaches a skate with forward and rear mounting elements but does not teach a sheath. Azuma teaches that at least one of the forward or rear mounting elements is sheathed by a pliable material (Azuma Figs. 1 and 2, below; Azuma Paragraph 0014: “A bellows 7 or a curtain made of elastic rubber material or synthetic resin material is provided between the boarding plate 2 and the sliding plate 3 of the air skating board 1 as shown in FIGS. 1 and 2…”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Azuma

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Azuma
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Brown to provide a sheath for the front or rear elements as taught by Azuma. Doing so would accommodate “deflection of the road surface” (Paragraph 0014) and would compensate for “errors due to construction” (Paragraph 0015) as recognized by Azuma.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Closser (US 5582418 A) and further in view of Landow et al. (US 3705505 A) (hereafter Landow). Regarding Claim 36, the combination of Brown and Closser teaches a skate comprising a shoe/boot part and a skate iron/blade part, but does not teach a securing system comprising a handle, rod, and hooks. Landow teaches a securing system disposed between the shoe/boot part and the intermediate part handle, the securing system including a handle that via an intermediate rod effects extending hooks fitting into a plurality of slots defined in the shoe/boot part, the plurality of slots having disposed therein cross-running rods that the hooks are configured to attach to (Figures 2 (Handle: Reference Character 54), 4 (Rods: Reference Characters 25 and 26), and 6 (Hooks: Reference Character 28, below).

effective filing date of the claimed invention to modify a skate comprising the shoe/boot part and a skate iron/blade part of the combination of Brown and Closser to incorporate a securing system comprising a handle, rod, and hooks, as taught by Landow. Note further that known work in one field of endeavor, e.g., attachment mechanisms or systems, may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Landow

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Landow

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Landow

It would have been obvious for a person having ordinary skill in the art before the
effective filing date of the claimed invention to modify the skate comprising the shoe/boot part and a skate iron/blade part of the combination of Brown and Closser to incorporate a securing system comprising a handle, rod, and hooks, as taught by Landow. Note that although the hooks are curved in the same direction in Landow’s representation, someone having ordinary skill in the art would recognize that the hooks can perform as designed even when curved opposite from each other. Note that this securing system is well-known in the art (see Smith et al. (US 8113340 B1) and Faigle (US 2829821 A). Note further that known work in one field of endeavor, e.g., attachment mechanisms and systems, may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of in view of Closser (US 5582418 A), further in view of Landow et al. (US 3705505 A) (hereafter Landow), and further in view of Pederson et al. (US 20010045726 A1) (hereafter “Pederson”). Regarding Claim 38, the combination of Brown, Closser, and Landow teaches a skate and a securing system but does not teach a plate that prevents horizontal movement. Pederson teaches that the at least one of the forward or rear mounting elements is equipped with at least one plate section that may extend .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate and securing system of the combination of the combination of Brown, Closser, and Landow to provide a plate that prevents horizontal movement as taught by Pederson. Doing so would “relieve the load…when the pressure is greatest,” as recognized by Pedersen (Paragraph 0026). Further note that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 - 421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, F.).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20140291946 A1 I) (hereafter, Brown) in view of Closser (US 5582418 A) and further in view of Gould (US 5109581 A I). Regarding Claim 39, the combination of Brown and Closser teaches a skate comprising a shoe/boot part and a skate iron/blade part but does not teach rectangular shoe lace openings. Gould teaches a shoe/boot section [that] is equipped with rectangular shoe lace openings (Gould Figures 2(b) and 7, Reference Character 4, below; Paragraph 3: “In a preferred embodiment, the aperture 10 is a single elongate slot as shown in .

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(Gould)

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(Gould)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of the combination of Brown and Closser to provide rectangular shoe lace openings as taught by Gould. Doing so would “assist in preventing the band from undergoing distortion and/or structural damage over time, particularly when a wide band is used” as recognized by Gould (Paragraph 18).
Allowable Subject Matter
Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618